Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
The requirement under rule 1.121 (Manner of making amendments in application) has been waived for the most recent claim set but the rules should be followed in future.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim. 
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
 (5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.
Response to Amendments
The amendment filed September 2nd, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims do not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 3rd, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diffusers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Specification
The abstract of the disclosure is objected to because
In line 6, “propeller propellers connected…” should read “propeller, propellers connected…”.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 05, line 2, “…safety, driving dynamics.” should read “…safety and driving dynamics.”.
In paragraph 05, line 6-7, “…Ducts, orientations of ...” should read “…ducts and orientations of ....”.
In paragraph 05, line 8-, “…Ducts, orientations of ...” should read “…ducts and orientations of ....”.
Similar issues are repeated in other paragraphs as well.
Appropriate correction is required.
Claim Objections
Claims 1, 3, 6-8, 10-11, 14-15, and 18-20 are objected to because of the following informalities:    
In claim 1 line 24, “…of thevehicle comprising…” should read “…of the vehicle comprising…”.
In claim 3 line 1, “…may utilizes of drive…” should read “…may utilize drive…”.

Similar issues are repeated in other areas of claim 1 and claims 6-8, 10-11, 14-15, and 18-20.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8-10, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, limitation “power source to power the propellers” is recited twice in bullet “e)” and “g)”. It is unclear if it is refereeing to the same single power source or if there are two different power sources.
Regarding claim 4, it is unclear what is being computed. It is also unclear if there are two “sensor system” or one as claim 4 depends on claim 1 and both claims recite “sensor system”. 
Regarding claim 6, it is unclear if there are two “predetermined and tested correlation table” or one as claim 6 depends on claim 1 and both claims recite “predetermined and tested correlation table”.
Regarding claim 19, it is unclear if the “propellers” claimed in claim 19 are the same “propellers” claimed in claim 1 or different as claim 19 depends on claim 1 and both claims recite “propellers”.
Claim 20 recites the limitation "the propeller rotor shaft” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear how the rotor shaft will be connected or coupled wirelessly with indication. For the purpose of examination “the propeller rotor shaft” will be interpreted as “the propeller rotor motor”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 9,493,235).
Regarding claim 1, Zhou et al. ‘235 teaches (figures 8A-10D) a Neutral Axis Duct with Tandem Telescopic Thrust Vectoring Leading and Trailing Bidirectional Edge Propellers for Multi-Mode Spatial Vehicle (NADTVPMSV)/an amphibious VTOL unmanned device (800) which is a single monocoque chassis frame (804) for a multi-mode vehicle that can travel in all land, air, over water and under water as a perfect road vehicle, perfect flying machine, perfect speed boat and perfect submarine (Col. 5 Lines 29-34; Col. 9 Lines 5-10) comprising of:
at least one non-concealed neutral axis longitudinal duct with rotating blades to extract energy from fluid flow to provide mobilizing thrust for vehicle’s monocoque chassis frame (Col. 9 Lines 33-46; propeller (828) is in a neutral axis surrounded by a duct in longitudinal orientation (figure 8E));
at least one transverse duct with propellers (818) (Col. 5 Lines 40-46; propeller (818) is in transverse orientation and surrounded by a duct in);
at least one or more propellers connected to one or more motor (Col. 9 Lines 20-24);
at least one tandem thrust vectoring leading (828) and trailing (816) bidirectional edge propellers for providing vertical, horizontal, and angular thrust to vehicle’s monocoque chassis frame (Col. 9 Lines 29-33; vertical and horizontal thrusts are angular thrust);
at least one or more non-retractable shafts with variable thrust directing mechanism connecting the propellers and at least one power source/motor to power the propellers comprising of motor (Col. 9 Lines 20-23; propellers are connected to motors via shafts);
at least one or more retractable wings with horizontal , vertical and angular control surface to control the fluids like water and air thereby to control the vehicles mobility (Col. 12 Lines 61-63);
one or more power source/motors are utilized to power the  propellers comprising of the vehicle comprising a motor (Col. 9 Lines 20-23; Col. 12 Lines 1-3);
at least one energy source to run the motor comprising of battery (Col. 11 Lines 22-23; Col. 12 Lines 1-3);
encompassing one or more wheel tires (as shown in figure 8) and suspension components for the vehicle with at least one steerable wheel to land and travel on surface (Col. 12,  Lines 47-50);
at least one ballast tank to submerge and maneuver the vehicle under water (Col. 5 Lines 29-34);
at least one sensor system (Col. 11 Lines 38-40);
at least one processing unit/process to compute and control the mobility of the vehicle based on the manual inputs, and predetermined and tested correlation table inputs (Col. 11 Lines 30-35, 57-67; flight controller is used to control vehicle manually).
but it is silent about one or more power source utilized to power the wheels comprising of but not limited to one or more engine, motor and hybrid combination of engine and motor. However, it would have been obvious to use the motors used for powering the propellers to power the wheels. One of ordinary skill in art would recognize that doing so would enable the use of motors to power wheels during road travel.
Regarding claim 2, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV comprising of at least one gyroscopic moment control system to control the orientation of the vehicle (Col. 15 Lines 60-63).
Regarding claim 3, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV utilizing drive/underwater navigation and fly by wire systems for controlling vehicle (Col. 4 Lines 65-67).
Regarding claim 4, modified Zhou et al. teaches (figures 8A-10D) the NADTVPMSV comprising sensor system to sense the environmental and vehicle motion parameters to compute, and accordingly control the vehicle (Col. 11 Lines 57-67).
Regarding claim 5, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV comprising processor unit/processor to process the sensor system information and manual input information for processing and controlling the vehicle (Col. 11 Lines 30-35, 57-67; flight controller is used to control vehicle manually).
Regarding claim 6, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV but it is silent a memory to store the vehicle information with predetermined and 
Regarding claim 7, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV comprising of radar and RF communication system to scan the environment and establishing communication (Col. 11 Lines 60-62; Col. 17 Lines 61-62).
Regarding claim 8, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV wherein the longitudinal and transverse duct (when doors (808, 810) of the vehicle are closed, ducts of propellers (814, 818) will be oriented in transverse direction as shown in figure 9C)  can be of any length, width, height, dimension, size, shape based on length of the chassis and also to provide more space and accommodate more number of passengers (propellers (828, 816) are surrounded by ducts which has dimensions). 
Regarding claim 9, modified Zhou et al. ‘235 doesn’t teach the longitudinal transverse ducts may or may not be inter connected or networked to the main neutral axis longitudinally and horizontal axis ducts, which are only optionally required by the claim.
Regarding claim 10, modified Zhou et al. ‘235 doesn’t teach the ducts may be oblique to longitudinal and transverse vehicle axis where the transverse ducts may be used to control the transverse motion of the flying car more particularly to assist and maintain stability during strong cross winds, which are only optionally required by the claim.

Regarding claim 12, modified Zhou et al. ‘235 doesn’t teach the NADTVPMSV may comprise of static or dynamic vortex generators that are deployed on the wings, roof top, chassis and stabilizers surfaces to improve the performance an controllability of the flying vehicle, which are only optionally required by the claim.
Regarding claim 13, modified Zhou et al. ‘235 doesn’t teach the NADTVPMSV may comprises of front, side, middle, under and rear static or dynamic spoilers and diffusers to assist in fluid flow as well as vehicle control, which are only optionally required by the claim.
Regarding claim 14, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV comprising of one or more thrust vectoring propellers (814, 816, 818, 822, 824 and 828) with variable blade angle pitch control with variable thrust directing mechanism (Col. 9 Lines 21-22, 47-51).
Regarding claim 15, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV for safety front and rear propeller shaft are dynamically connected, one or more powertrains to optimize the power delivery as well as to compensate for failure, malfunction, and loss of power in one propeller powertrain (Col. 9 Lines 15-20; propellers are connected via shafts and single rotor propulsion system powers propellers).
Regarding claim 16, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV, one or more additional propellers may be added to the ducts (Col. 9 Lines 31-32).

Regarding claim 18, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV, comprising of at least one or more of leading (828), intermediate (814) and trailing (816) propellers are networked and inter connected directly or variably with propeller shaft for torque sharing between propellers (Col. 9 Lines 21-23, 15-20; propellers are connected via shafts and single rotor propulsion system powers propellers).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 9,493,235) as applied to claim 1 above, and further in view of Bundo (US 5,383,627).
Regarding claim 19, modified Zhou et al. ‘235 teaches an invention as described above in claim 1 but it is silent about propellers that has the potential to vary the orientation to 360 degrees on horizontal, vertical and oblique axis for thrust vectoring. However, Bundo ‘627 teaches (figures 1-4) omnidirectional propelling type of airship provided with propelling means which can propel the airship in any desired direction in three dimensions including front-rear, upper-lower and left-right directions (Col. 1 Lines 61-66). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou et al. ‘235 to incorporate the teachings of Bundo ‘627 to configure propeller that is omnidirectional i.e., rotate 360 degrees on horizontal, vertical and oblique axis. One of ordinary skill in art would recognize that doing so would offer maneuverability in 360 directions.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 9,493,235) as applied to claim 1 above, and further in view of Kohstall (2016/0376000).
. 
Response to Arguments
Applicant's arguments filed September 2nd. 2021 have been fully considered but they are not persuasive.
Applicant argues that Zhou et al. ‘235 do not teach neutral axis duct for fluids to flow through which in turn provides lift. However, as can be seen from figure 8E of Zhou et al. ‘235   propeller (828) is in a neutral axis surrounded by a duct in longitudinal orientation (Col. 9 Lines 33-46).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647